Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-10, 12-22 are allowed.

Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 2, 9, 16. The prior art fails to disclose a system comprising: a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: establishing an authentication mechanism utilized by between a first user device associated with a first user and a controlling second user device of a controlling user, the authentication mechanism facilitating processing of a transaction initiated by the first user device at an authorized location, wherein the authentication mechanism comprises a limited use digital token required from the first user device, the authorized location, and a list of at least one item to be purchased using a payment account of the controlling user; storing, over a network, locally to the controlling second user device at or within a proximity of the authorized location, the limited use digital token for transfer to the first user device when at or within the proximity of the authorized location; receiving, over the network, a transaction request from the first user device associated with the first user for processing the transaction; determining from the transaction request, a location of the first user device and an item for purchase; receiving, over the network, a limited use digital token from the first user device, the limited use digital token is received from the first user device from the controlling second user device; authenticating the transaction request based in part on a match of the item, the location, and the limited use digital token received from the first user device to an item from the list, the authorized location and the digital credential in the shared, authentication mechanism; and processing the transaction request using the payment account of the controlling user associated with the authentication mechanism.

3. The prior art of record: Csinger et al (Csinger hereinafter, US PUB: 2018/0004930) relates to security, and more particularly to methods, systems and computer-readable media for enhanced security authentication (see paras 0002). Csinger further discloses shared authentication information (see paras 0117). While Csinger discloses enhanced security authentication, this enhanced security authentication does not have the mechanism for facilitating processing of a transaction initiated by the first user device at an authorized location, wherein the authentication mechanism comprises a limited use digital token required from the first user device, the authorized location, and a list of at least one item to be purchased using a payment account of the controlling user; storing, over a network, locally to the controlling second user device at or within a proximity of the authorized location, the limited use digital token for transfer to the first user device when at or within the proximity of the authorized location.

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298. The examiner can normally be reached Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D Donlon can be reached on 517-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJO O OYEBISI/Primary Examiner, Art Unit 3697